Case 5:20-cv-05104-PKH Document 51                 Filed 11/23/20 Page 1 of 10 PageID #: 832




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                 FAYETTEVILLE DIVISION

BRET A. BIELEMA                                                                     PLAINTIFF

v.                                      5:20-cv-05104-PKH

THE RAZORBACK FOUNDATION, INC.                                                   DEFENDANT


THE RAZORBACK FOUNDATION, INC.                                           COUNTER-PLAINTIFF

V.

BRET A. BIELEMA and NEIL CORNRICH                                    COUNTER-DEFENDANTS


                           DEFENDANT/COUNTER-PLAINTIFF’S
                        BRIEF IN SUPPORT OF MOTION TO COMPEL

          Defendant/Counter-Plaintiff, The Razorback Foundation, Inc. (the “Foundation”), by its

attorneys, submits the following Brief in Support of its Motion to Compel Plaintiff Bret Bielema

to provide full and complete responses to The Razorback Foundation, Inc.’s First Set of

Interrogatories and First and Second Request for Production of Documents. Pursuant to Fed. R.

Civ. P. 37(a)(1), Local Rule 7.2(g,) and the Court’s Final Scheduling Order, counsel for the

Foundation certifies that it has made a good-faith effort to reach a resolution with Bielema before

filing this Motion.

     I.      INTRODUCTION

          As of the date of this filing, Bielema has not produced a single document in discovery. He

did not produce any documents with his initial disclosures. And now 53 days after discovery

requests were served on him and six months after filing his Complaint, he still has not produced

any documents. The requested documents are critical to proving the Foundation’s claims, and

with a discovery deadline three months away, Bielema’s delay tactics cannot be tolerated.


                                                  1
FEC/44844.0001/8163130.1-11/23/20
Case 5:20-cv-05104-PKH Document 51                 Filed 11/23/20 Page 2 of 10 PageID #: 833




    II.      BACKGROUND

             A. Factual Background

          The Foundation and Bielema entered into the Release and Waiver Agreement (the “Release

Agreement”) on January 30, 2018, under which the Foundation agreed to provide buyout payments

to Bielema and Bielema agreed to mitigate the Foundation’s liability by using his best efforts to

find other employment where he would maximize his earning potential. When Bielema failed to

satisfy his mitigation obligations, the Foundation was relieved of its obligations under the Release

Agreement and ceased making the buyout payments.

          Nearly six months ago, Bielema filed this action against the Foundation, asserting that the

Foundation had breached the Release Agreement. On September 3, 2020, the Foundation filed a

Counterclaim against Bielema and Cornrich claiming that Bielema breached his mitigation

obligations under the Release Agreement and Bielema and Cornrich fraudulently induced the

Foundation to enter into the Release Agreement by falsely representing that the “plan” was to

rehabilitate Bielema with the Patriots for a short time and then get him a major coaching position

that would eliminate the Foundation’s buyout obligations.

          On September 18, 2020, the Court entered a Final Scheduling Order setting a discovery

cut-off of March 2, 2021, and a trial date of June 1, 2021. Doc. No. 40. On October 1, 2020, the

Foundation served its First Set of Interrogatories and Request for Production of Documents on

Bielema. See Exhibit A. On October 6, 2020, the Foundation served its Second Request for

Production of Documents, requesting all documents referenced in Bielema’s initial disclosures

because no such documents were provided. See Exhibit B. Bielema requested, and the Foundation

agreed to, a two-week extension. On November 16, 2020, Bielema served objections and

responses to the Foundation’s discovery requests. See Exhibit C. In an email that same day,



                                                   2
FEC/44844.0001/8163130.1-11/23/20
Case 5:20-cv-05104-PKH Document 51               Filed 11/23/20 Page 3 of 10 PageID #: 834




counsel for Bielema represented that he would be producing documents and requested a link to

upload such documents. See Exhibit D. The requested link was provided the next day. See Exhibit

E. Yet, as of the date of this filing, nearly two months after the discovery was served and six

months after Bielema filed this action, Bielema (i) has not produced a single document and (ii) has

failed to provide complete responses to the Foundation’s Interrogatory Nos. 1, 7, 11, 13, 14, 16,

17, and 18.

              B. Efforts to Meet and Confer

        On November 17, 2020, the Foundation sent a letter to Bielema detailing the deficiencies

in his discovery responses and requesting complete responses by November 23, 2020. See Exhibit

F. On November 19, 2020, Bielema’s counsel sent a letter in which he conceded there were

deficiencies in the discovery responses but stating that he could not guarantee when those

deficiencies would be resolved. See Exhibit G. Indeed, on November 22, 2020, Bielema’s counsel

stated that he would not be able to cure the deficiencies in the discovery responses by November

23, as requested. See Exhibit H. On November 23, 2020, counsel for the Foundation and counsel

for Bielema conferred by telephone. Counsel for Bielema represented that he could not provide a

definite timeline for producing documents and was not confident that he would even be able to

begin producing documents the week of November 23.

        As set forth above, the Foundation has made a good-faith effort to resolve this dispute

without the need for Court intervention. However, because Bielema has failed to provide complete

discovery responses by the requested date, and cannot provide a time certain for doing so, Court

intervention is necessary.




                                                3
FEC/44844.0001/8163130.1-11/23/20
Case 5:20-cv-05104-PKH Document 51                  Filed 11/23/20 Page 4 of 10 PageID #: 835




    III.      LAW & ARGUMENT

              A. Legal Standard

           When an opposing party fails to answer an interrogatory or respond to a request for

production of documents, “a party may move for an order compelling disclosure or discovery.”

Fed. R. Civ. P. 37(a); see also Keaton v. Prop. & Cas. Ins. Co. of Hartford, No. 4:07-CV-634-

BSM, 2008 WL 2519790, at *3 (E.D. Ark. June 20, 2008) (granting a motion to compel where

defendant refused to produce requested documents). “Parties may obtain discovery regarding any

nonprivileged matter that is relevant to any party’s claim or defense and proportional to the needs

of the case.” Fed. R. Civ. P. 26(b)(1). Discovery rules are to be given “a broad, liberal

interpretation.” Morgan v. El Dorado Home Care Servs., LLC, No. 1:16-CV-1007, 2016 WL

11477354, at *1 (W.D. Ark. Nov. 4, 2016) (quoting Edgar v. Finley, 312 F.2d 533, 535 (8th Cir.

1963). “The scope of discovery is not limited to the issues raised by the pleadings, for discovery

itself is designed to help define and clarify the issues. Nor is the scope of discovery limited to the

merits of a case, for a variety of fact-oriented issues may arise during litigation that are not related

to the merits.” Keaton, 2008 WL 2519790, at *1.

              B. Bielema’s Responses to the Foundation’s Request for Documents Are
                 Deficient

           The deficiencies in Bielema’s responses to the Foundation’s document requests are

indisputable. He has not produced a single document in the nearly six months since he filed his

Complaint. He claims to have collected these documents but is inexplicably holding onto them.

For example, in his November 16 email, he asked for a Dropbox link. The Foundation provided a

link the next day. In his November 19 email, he says he will proceed with producing responsive

documents. Yet days later, he still has not produced any documents. In his call with the

Foundation’s counsel on November 23, he stated that he has the documents, but represented that

                                                   4
FEC/44844.0001/8163130.1-11/23/20
Case 5:20-cv-05104-PKH Document 51                Filed 11/23/20 Page 5 of 10 PageID #: 836




the delay was the result of his efforts to collect and review documents from Neil Cornrich and

third-party subpoena recipients. Bielema has an independent obligation to produce documents of

his own and cannot postpone his discovery obligations while he waits to preview the documents

for other parties or third-party witnesses.

        To the extent Bielema is withholding documents on the basis of privilege, he has failed to

produce a privilege log as set forth in more detail below. And to the extent, Bielema’s failure to

produce document is the result of confidentiality concerns, he cannot use that as an excuse. See,

e.g., RFP Nos. 15-17, 23, 30, 31, & 33. As reflected in the parties’ Rule 26(f) reports, the

Foundation proposed a protective order in early September, but Bielema refused to agree to the

protective order stating there was no need for such an order. The Foundation is, and has been,

agreeable to a protective order and is working with Bielema’s counsel to negotiate the terms of a

protective order. The Foundation has offered to treat all documents as “Attorneys’ Eyes Only”

until a protective order is entered. Bielema cannot have it both ways. He cannot deny the need

for a protective order for months and then use the need for a protective order to avoid producing

responsive documents. Thus, Bielema should be required to produce all responsive documents

immediately.

        Additionally, in response to numerous document requests, Bielema raises objections but

does not state to what extent he is withholding documents based on the objections. See, e.g., RFP

Nos. 8, 11, 15-18, 21, 25, 26, 35, 38, & 43. These responses make it impossible to determine what

is being withheld based on the objections, and the objections therefore violate Fed. R. Civ.

P. 34(b)(2)(C). Moreover, it is not sufficient to state that the request is burdensome, improper, or

not relevant, as Bielema does in response to RFP Nos. 8, 11, 21, 25, 26, 35, and 43. Pursuant to

Local Rule 33.1, the grounds for the objection must be stated with particularity. Finally, Bielema



                                                 5
FEC/44844.0001/8163130.1-11/23/20
Case 5:20-cv-05104-PKH Document 51                 Filed 11/23/20 Page 6 of 10 PageID #: 837




objects to five documents requests as being “contention-type documents request[s].” See, e.g.,

RFP Nos. 11, 21, 25, 26, & 35. But that is not a proper objection, and Bielema cannot withhold

responsive documents on the basis of this objection.          See Fed. R. Civ. P. 33(a)(2) (“An

interrogatory is not objectionable merely because it asks for an opinion or contention that relates

to fact or the application of law to fact.”); see also Unified Sch. Dist. 467 v. Gray Architects, LLC,

No. 14-1025-KHV, 2016 WL 2727281, at *2 (D. Kan. May 6, 2016) (distinguishing contention

interrogatories from document productions).

        In sum, Bielema has not produced a privilege log and has not asserted any valid objections

to the Foundation’s document requests. Bielema should be ordered to produce all responsive

documents immediately. Because Bielema’s counsel has represented that he has already collected

and reviewed these documents, Bielema should be ordered to produce these documents as soon as

possible.

            C. Bielema’s Responses to the Foundation’s Interrogatories Are Deficient

        Several of Bielema’s interrogatory responses are deficient and must be supplemented.

        In response to Interrogatory No. 1, Bielema’s answer fails to provide contact information

for the persons identified. Bielema’s answer also fails to provide the subject(s) about which the

persons are knowledgeable. Fed. R. Civ. P. 26(a)(1)(A)(i) specifically contemplates providing the

subject of discoverable information that individuals will have.

        In response to Interrogatory No. 7, Bielema fails to identify the requested oral

communications.

        In response to Interrogatory No. 11, Bielema responds that representatives from seven

colleges contacted Bielema and that he was interviewed by the Athletic Directors at Rutgers and

Colorado. However, Bielema does not provide the names of the individuals at each institution as



                                                  6
FEC/44844.0001/8163130.1-11/23/20
Case 5:20-cv-05104-PKH Document 51                Filed 11/23/20 Page 7 of 10 PageID #: 838




requested. Bielema also indicates that the response to this interrogatory is incomplete because

certain communications are subject to a separate confidentiality agreement, yet Bielema has failed

to provide any information about the third party, the other protective order, or the efforts he has

taken to date to negotiate with that entity to produce the requested information.

        In response to Interrogatory No. 13, Bielema fails to identify the requested oral

communications.

        In response to Interrogatory No. 14, Bielema identifies “every Athletic Director and DI

head coach in college football” as persons with knowledge but fails to identify each person so

identified by name and address, as requested in the Foundation’s Definitions and Instructions.

        In response to Interrogatory Nos. 16 and 18, Bielema fails to provide any response and

objects on privilege and other grounds. It is hard to fathom how communications with reporters

and the press are privileged, but even if they were, Bielema fails to provide a privilege log. He

also does not state the grounds for any other objections with particularity. See Local Rule 33.1.

        In response to Interrogatory No. 17, Bielema fails to state a dollar amount associated with

each category of damages and fails to state persons with knowledge of such damages as requested.

            D. Bielema Has Failed to Produce a Privilege Log

        Bielema’s discovery responses state that he is withholding certain documents on the basis

of privilege. See, e.g., RFP Nos., 1, 2, 3, 5, 6, 7, 9, 10, 12, 27, & 40. For example, in response to

RFP Nos. 27 & 40, Bielema objects to producing communications with third parties on the basis

of privilege. The Foundation requested a privilege log of all communications with third parties

for which Bielema is asserting a claim of privilege. To date, no privilege log has been provided.

See Smith v. BNSF Ry. Co., No. 3:18-CV-00058-KGB, 2019 WL 4565055, at *5 (E.D. Ark. Sept.

19, 2019) (ordering defendant to produce privilege log when defendant refused to produce



                                                 7
FEC/44844.0001/8163130.1-11/23/20
Case 5:20-cv-05104-PKH Document 51                  Filed 11/23/20 Page 8 of 10 PageID #: 839




otherwise responsive documents on the basis of privilege); see also Keaton, 2008 WL 2519790, at

*3 (ordering production of documents where no privilege log was produced).

          A timely privilege log is of utmost importance in this case where privilege is being asserted

as to third parties. Bielema cannot assert that his mitigation efforts were through communications

with sportswriters (see response to Interrogatory No. 11) but then claim privilege as to those same

communications. If Court intervention is required to determine the propriety of such claims of

privilege, the Foundation will need to seek relief soon so that it can subpoena and depose those

third parties before the discovery deadline which is closing in.

    IV.      CONCLUSION

          Although the Foundation has conferred in good faith with Bielema in an effort to resolve

this matter, the parties have been unable to reach an agreement. Accordingly, pursuant to Rule

37(a), the Foundation requests that this Court compel Bielema to provide full and complete

responses to the Foundation’s First and Second Request for Production of Documents and First

Set of Interrogatories. In addition, the Foundation is entitled to reimbursement of its attorneys’

fees and related expenses associated with the filing of this Motion. See Fed. R. Civ. P. 37(a)(5).

          WHEREFORE, the Foundation respectfully requests that this Court order Bielema to

provide full and complete responses to the Foundation’s First and Second Request for Production

of Documents and First Set of Interrogatories, that the Foundation receive an award of its

reasonable attorneys’ fees and costs associated with the filing of this Motion, and that the Court

grant such other and further relief as it deems proper.




                                                   8
FEC/44844.0001/8163130.1-11/23/20
Case 5:20-cv-05104-PKH Document 51        Filed 11/23/20 Page 9 of 10 PageID #: 840




                                    Respectfully submitted,

                                    Marshall S. Ney, AR91108
                                    Robert W. George, AR98134
                                    Katherine C. Campbell, AR2013241
                                    Blake Z. Brizzolara, AR2017229
                                    FRIDAY, ELDREDGE & CLARK, LLP
                                    3350 S. Pinnacle Hills Parkway, Suite 301
                                    Rogers, AR 72758
                                    Office:       (479) 695-6049
                                    Facsimile:    (501) 244-5389
                                    mney@fridayfirm.com

                                    By:     /s/ Marshall S. Ney
                                             Marshall S. Ney, AR Bar 91108




                                       9
FEC/44844.0001/8163130.1-11/23/20
Case 5:20-cv-05104-PKH Document 51              Filed 11/23/20 Page 10 of 10 PageID #: 841




                                    CERTIFICATE OF SERVICE

        I, Marshall S. Ney, do hereby certify that the foregoing is being electronically filed with
the Court and that the below listed persons will receive a copy of the foregoing via the Court’s
electronic notification system (ECF), on or about this 23rd day of November, 2020:

        Thomas A. Mars
        tom@mars-law.com

        R. Craig Wood
        cwood@mcguirewoods.com

        Benjamin P. Abel
        babel@mcguirewoods.com

        John C. Everett
        john@everettfirm.com

        John E. Tull, III
        jtull@qgtlaw.com

        Ryan K. Culpepper
        ryan@theculpepperfirm.com

        Richard N. Watts
        Richard.watts@wdtc.law


                                                     /s/ Marshall S. Ney
                                                     Marshall S. Ney




                                                10
FEC/44844.0001/8163130.1-11/23/20
